DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                    Response to Arguments
2.     Applicant’s arguments filed 2-14-22 have been fully considered but are not persuasive. The applicant argues that Bagga does not teach of a model builder to “train a first one of the respective demographic segment machine learning models based on at least a portion of the subset of predictive features to reduce error between the historical ratings data and predicted ratings data output by the first one of the respective demographic segment machine learning models”. The Examiner respectfully disagrees. It should first be noted that without further defining what “to reduce error” refers to as far as the type of error being reduced, the Examiner takes the broadest reasonable interpretation of the mere improvement in accuracy as equating to the “to reduce error” limitation since having a more accurate result would mean a reduction in error in the output result occurred. Bagga, [0035]-[0036] discloses of mapping correct programs not having unique IDs to programs titles that are likely to be of the same program which provides for more accurate results and a reduction in error. Moreover, [0038] and [0043] teaches of making more accurate predictions by using sample data from DVR scheduling statistics which provides data for training the model by using a subset of data of DVR statistics to gather more information of the content and provide for more accurate predictions, reducing error. [0047] and [0049] further teaches of periodically or 
       Furthermore, Ma also teaches of training a model based on the subset to reduce error between historical ratings data and predicted ratings data (See [0006]-[0007], [0034], [0061], [0065], [0094], and [0098] which discloses of improving the accuracy of the predicted model result based on the historical ratings and the data that is used; [0045]-[0051], [0064]-[0067] and [0070]-[0072] which discloses of reducing the anomalies of the result as well as being able to add or remove seasonal data for a more accurate result and reducing error by adjusting for anomalies and seasonal data. Therefore, Ma in addition to Bagga, teaches of the above limitation of “train a first one of the respective demographic segment machine learning models based on at least a portion of the subset of predictive features to reduce error between the historical ratings data and predicted ratings data output by the first one of the respective demographic segment machine learning models”.
      For the reasons stated above, the rejections are maintained.


					        Remarks
3.       With respect to claims 2-8, the Examiner notes that in light of the specification, the terms data transformer, model builder, and ratings projector designate structural elements ([0103]-[0104], [0115]-[0157] of applicant’s specification) which describe the structural elements and [0115]-0152]; figs. 1, 4, 12, and 17-18 describes the flow chart and implementation of the data transformer, model builder, and ratings projector. Thus, the applicant’s specification discloses operative algorithms performed via a special purpose computer programmed to perform the disclosed algorithms relating to the data 
 
  				       Double Patenting 
4.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 2-5, 7-12, and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,867,308. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-5, 7-12, and 14-21 of the application is merely broader in scope than patented claims 1-14 with the added limitations of demographic segments. However, the claimed demographic segments are notoriously well-known in art as detailed below in the claim rejections with respect to Bagga of record. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed invention of Patent No.10.867,308 to have incorporated these well-known features for the mere benefit of better characterizing trends for future predictability of content. 

Claim Rejections - 35 USC § 102
7.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.      Claims 2-3, 7-10, 14-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bagga et al., US 2013/0311408.   
          Regarding claim 2, Bagga teaches of an apparatus comprising:
          a data transformer to transform audience measurement data to determine normalized training data (See [0006]-[0007] and [0038]-[0044] which discloses normalizing viewership/participation/rating information including the content social media, and additional information about the program such that the score may be normalized); 
          a model builder to:
          build respective demographic segment machine learning models associated with corresponding demographic segments of interest (See [0038]-[0044], [0050]-[0052], [0059]-[0061], and [0069] which discloses building models for content such as series 
          select a subset of predictive features from the normalized training data according to a predictive feature schema and a first one of the demographic segments, the predictive feature schema selected from a plurality of predictive feature schemas based on a classification of a media asset, the subset of predictive features including historical ratings data for the media asset (See [0038]-[0041] which discloses disclose classifying and categorizing the media assets; [0034]-[0050] and [0060]-[0070]; Fig.5 which discloses popularity data based on type of source, history, demographics, history and information from collection of information associated with multiple time frames which is then used to predict popularity of a future scheduling of a program at a future day/date using the data); 
         train a first one of the respective demographic segment machine learning models based on at least a portion of the subset of predictive features to reduce error between the historical ratings data and predicted ratings data output by the first one of the respective demographic segment machine learning models, the first one of the respective demographic segment machine learning models associated with the first one of the demographic segments (See [0038]-[0044] which discloses disclose classifying and categorizing the media assets; [0034]-[0050] and [0060]-[0070]; Fig.5 which discloses training and modeling of at least an episode of a series, past history of time window; multiple interactions being part of the ratings and predictions which is included 
        a ratings projector to apply the respective demographic segment machine learning models to predict ratings for the media asset for a future quarter (See [0029], [0038]-[0044], [0050]-[0052], [0059]-[0061], and [0069]-[0070] which discloses predicting the ratings for the media asset for a future date where the date is exemplified to be that of a future date of a content or series on May 6, 2012 where the future date is such as in the next 24 hours, 72 hours. Hence, when that future date falls in a window outside of the current quarter, then the ratings would be for the future quarter). 
       Regarding claim 3, Bagga teaches the apparatus of claim 2, wherein the data transformer is to transform media exposure data, social media exposure data, programming information, and demographic information included in the audience measurement data to determine the normalized training data (See [0006]-[0010], [0029], [0031], [0038]-[0044], [0050]-[0052], [0059]-[0061], and [0069]-[0070] which discloses normalizing viewership/participation/rating information including the content, social 
        Regarding claim 7, the combination teaches the apparatus of claim 2, wherein the model builder is to classify the media asset as a television series when a characteristic of the media asset is indicative of at least one of a premier episode, a repeat episode, or a new episode (See Bagga, [0040] and [0071] which discloses indicative of being a new episode or season premiere). 
       Regarding claim 8, the combination teaches the apparatus of claim 2, wherein the ratings projector is to apply the first one of the respective demographic segment machine learning models to predict first ratings for the media asset for the future quarter, the first ratings corresponding to the first one of the demographic segments (See [0029], [0038]-[0044], [0050]-[0052], [0059]-[0061], and [0069]-[0070] which discloses predicting the ratings for the media asset for a future date where the date is exemplified to be that of a future date of a content or series on May 6, 2012 where the future date is such as in the next 24 hours, 72 hours. Hence, when that future date falls in a window outside of the current quarter, then the ratings would be for the future quarter; Furthermore, it is disclosed of the building models for content such as series shows comprising episodes wherein an episode of a series is construed to be that of a segment of interest. Moreover, the demographics of ages and geographic region are also taken into consideration in the learning models). 
       Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8. 
       Regarding claim 16, the claim has been analyzed and rejected for the same reason reasons set forth in the rejection of claim 2. 
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8.
Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.      Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al., US 2013/0311408 in view of Ma et al, US 2016/0019271.
         Regarding claim 4, Bagga teaches the apparatus of claim 2, wherein the model builder consists a portion of the historical ratings data from training data used to train the first one of the respective demographic segment machine learning models (See analysis of claim 2).
       Bagga is silent with respect to a model builder excluding a portion of the historical ratings data from training data, the portion of the historical data corresponding to a gap between a current quarter and the future quarter.
        However, in the same field of endeavor, Ma teaches of a model builder excluding a portion of the historical ratings data from training data, the portion of the historical data corresponding to a gap between a current quarter and the future quarter (See [0045]-[0051], [0064]-[0067] and [0070]-[0072] which discloses of dynamic components with the trend component and a seasonal component to obtain a synthetic dataset containing data in which the data merger can also merge the new dynamic component to obtain a synthetic dataset containing non-seasonal data. Furthermore, the base dynamic information, synthetic dynamic information can communicate with any other component to obtain information for predicting data with or without time-dependent characteristics for showing changes in data over time and predicting further trend based 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bagga to have incorporated the teachings of Ma for the mere benefit of better characterizing a trend such that future ratings may be more accurately predicted for seasonal changes.
        Regarding claim 5, the combination teaches the apparatus of claim 4, wherein the gap includes at least a first number of quarters between the current quarter and the future quarter (See Ma, [0049]-[0050] and [0072] wherein the seasonal component can represent quarters or time of year, changes in seasons, and cycles.). 
         Regarding claim 6, the combination teaches the apparatus of claim 5, wherein the first number of quarters is three quarters (See Ma, [0049]-[0050] and [0072] wherein the seasonal component can represent quarters or time of year, changes in seasons, and cycles. Hence, when the seasonal or cycle represents Christmas time or seasonal cycles such as fall or summer, the number of quarters to be excluded would be the 3 quarters not in the cycle/season.). 
       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
       Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 

       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reason reasons set forth in the rejection of claim 5. 
Conclusion
11.     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                             Contact

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov